
	
		I
		111th CONGRESS
		2d Session
		H. R. 5081
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. King of New York
			 (for himself, Ms. Clarke,
			 Mrs. Miller of Michigan,
			 Mr. Cao, and
			 Mr. Rogers of Alabama) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To enhance public safety by making more spectrum
		  available to public safety agencies, to facilitate the development of a
		  wireless public safety broadband network, to provide standards for the spectrum
		  needs of public safety agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband for First Responders Act of
			 2010.
		2.FindingsThe Congress finds the following:
			(1)The communications
			 capabilities of first responders and other public safety agencies directly
			 affect the public safety of the people of the United States and our national
			 security.
			(2)As events such as
			 the terrorist attacks of September 11, 2001, and Hurricane Katrina revealed,
			 the inability of local, State, tribal, and Federal first responders to
			 communicate effectively during an emergency impairs operations and the ability
			 to mitigate terrorist acts and natural disasters.
			(3)Many public safety
			 communications systems rely on commercially available systems that lack
			 broadband capabilities or otherwise fail to provide the level of service
			 necessary to meet the mission-critical needs of public safety agencies.
			(4)A wireless public safety broadband network
			 is needed to guarantee priority access for public safety use and first
			 responder interoperability across the United States.
			(5)Allocating the
			 paired electromagnetic spectrum bands of 758–763 megahertz and 788–793
			 megahertz, referred to as the D Block, to public safety agencies is the only
			 assured way of meeting public safety’s needs for sufficient spectrum and would
			 help reduce the complexity and future operating cost of public safety
			 communications systems.
			(6)Because the
			 communications needs of public safety agencies may differ by geographic region
			 (including whether they require a dedicated communications system or can rely
			 on a system shared with commercial users), each region requires flexibility to
			 develop a model that meets its needs without sacrificing the interoperability
			 of the system as a whole.
			(7)The most timely
			 and cost-effective way to achieve nationwide interoperability in public safety
			 communications will be to leverage commercial infrastructure without
			 compromising the mission-critical needs of public safety agencies.
			(8)The use by public
			 safety agencies of standardized technologies commonly employed in the
			 commercial telecommunications sector will provide significant benefits,
			 including improved capabilities, greater economies of scale, and more rapid
			 adoption of technological innovations.
			(9)When it is in the
			 interest of public safety, the Federal Communications Commission should
			 encourage any public safety licensee or spectrum lessee to consider using
			 existing or planned commercial infrastructure.
			3.Allocation and
			 assignment of public safety licenses
			(a)Spectrum
			 allocationSection 337(a) of the Communications Act of 1934 (47
			 U.S.C. 337(a)) is amended—
				(1)in paragraph (1),
			 by striking 24 and inserting 34; and
				(2)in paragraph (2),
			 by striking 36 and inserting 26.
				(b)AssignmentSection
			 337(b) of such Act (47 U.S.C. 337(b)) is amended to read as follows:
				
					(b)Assignment
						(1)In
				generalNot later than 60 days after the date of enactment of the
				Broadband for First Responders Act of
				2010, the Commission shall allocate the paired electromagnetic
				spectrum bands of 758–763 megahertz and 788–793 megahertz for public safety
				broadband communications and shall assign such paired bands to public
				safety.
						(2)Establishment of
				rules
							(A)In
				generalThe Commission shall
				establish rules to permit a public safety broadband licensee to authorize
				providers of public safety services to construct and operate a wireless public
				safety broadband network in the spectrum licensed to the public safety
				broadband licensee if the public safety broadband licensee determines that such
				authorization would expedite the deployment of public safety broadband
				communications.
							(B)Network
				requirementsThe Commission shall require that any such wireless
				public safety broadband network shall—
								(i)be
				fully interoperable and remain interoperable with, and in conformance with the
				same broadband technology standards as, all other public safety broadband
				systems deployed or authorized;
								(ii)provide for
				roaming by local, State, tribal, and Federal Government and other authorized
				users of the spectrum licensed to the public safety broadband licensee;
								(iii)provide priority
				access to public safety agencies;
								(iv)be built to
				survive most large-scale disasters; and
								(v)ensure that
				networks of such systems have the appropriate level of cyber security.
								(C)DeadlineThe
				Commission shall establish rules under this paragraph not later than 180 days
				after the date of enactment of the Broadband
				for First Responders Act of
				2010.
							.
			(c)Network-Sharing
			 agreementsSection 337 of such Act (47 U.S.C. 337) is
			 amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting after
			 subsection (e) the following:
					
						(f)Rulemaking
				requiredThe Commission shall establish regulations to—
							(1)authorize the
				shared use of the public safety broadband spectrum and network infrastructure
				by entities that are not defined as public safety services in subsection
				(g)(1), subject to requirements that public safety services retain priority
				access to the spectrum, pursuant to procedures adopted by the Commission;
				and
							(2)allow use of the
				public safety broadband spectrum by emergency response providers, as defined in
				section 2 of the Homeland Security Act of 2002 (6 U.S.C.
				101).
							.
				(d)DefinitionSection
			 337(g) of such Act (as so redesignated) is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
				(2)by inserting
			 before paragraph (2), as so redesignated, the following:
					
						(1)Public safety
				broadband spectrumThe term
				public safety broadband spectrum means the electromagnetic
				spectrum between 758 megahertz and 768 megahertz, inclusive, and 788 megahertz
				and 798 megahertz, inclusive and any additional electromagnetic frequencies
				allocated for public safety use that the Commission shall designate for public
				safety broadband use.
						.
				4.Standards
			(a)Interoperability
			 requirementsNot later than
			 180 days after the date of enactment of this Act, the Federal Communications
			 Commission, in consultation with the Director of the National Institute of
			 Standards and Technology, the Secretary of Homeland Security, the Attorney
			 General, and local, State, tribal, and Federal public safety agencies, shall
			 develop a public safety agency statement of requirements that enables
			 nationwide interoperability and roaming across any communications system using
			 public safety broadband spectrum, as defined in section 337(g) of the
			 Communications Act of 1934.
			(b)SpecificationsSuch
			 requirements shall establish an appropriate standard, or set of standards, to
			 ensure nationwide interoperability and roaming, taking into
			 consideration—
				(1)the extent to
			 which particular technologies and user equipment are, or are likely to be,
			 available in the commercial marketplace;
				(2)the availability
			 of necessary technologies and equipment on reasonable and non-discriminatory
			 licensing terms;
				(3)the ability to
			 evolve with technological developments in the commercial marketplace;
				(4)the ability to
			 accommodate prioritization for public safety transmissions;
				(5)the ability to
			 accommodate appropriate security measures for public safety transmissions;
			 and
				(6)any other
			 considerations the Federal Communications Commission deems appropriate.
				
